Prospectus FOREVER VALUABLE COLLECTIBLES, INC. Spin-Off of FOREVER VALUABLE COLLECTIBLES, INC. by the Distribution of 11,920,600 Shares of Common Stock We are furnishing this Prospectus to the shareholders of Fincor, Inc. (Fincor), a Colorado corporation. Fincor owns the shares. Shareholders of Fincor will receive one (1) of our shares for every one (1) share of Fincor which they owned onAugust 13, 2008 the record date of the distribution. These distributions will be made within ten (10) days of the date of this Prospectus. FOREVER VALUABLE COLLECTIBLES, INC. is bearing all costs incurred in connection with this distribution. Before this offering, there has been no public market for our common stock and our common stock is not listed on any stock exchange or on the over-the-counter market. This distribution of our common shares is the first public distribution of our shares. It is our intention to seek a market maker to publish quotations for our shares on the OTC Electronic Bulletin Board; however, we have no agreement or understanding with any potential market maker. Accordingly, we can provide no assurance to you that a public market for our shares will develop and if so, what the market price of our shares may be. Investing in our common stock involves a high degree of risk. You should read the "Risk Factors" beginning on Page4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed on the adequacy or accuracy of the disclosures in the prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is August 12, 2008. Questions And Answers About The Spin-Off Q: How Many Forever Valuable Shares Will I Receive? A: Forever Valuable will distribute to you one (1) share of our common stock for every one (1) share of Fincor you owned on the Record Date. Q: What Are Shares Of Forever Valuable Worth? A: The value of our shares will be determined by their trading price after the spin-off. We do not know what the trading price will be and we can provide no assurances as to value. Q: What Will Forever Valuable Do After The Spin-Off? A: We plan to operate a memorabilia and collectibles company. We are currently in the development stage. Q: Will Forever Valuable Shares Be Listed On A National Stock Exchange Or The Nasdaq Stock Market? A: Our shares will not be listed on any national stock exchange or the Nasdaq Stock Market. It is our hope that the shares will be quoted by one or more market makers on the OTC Electronic Bulletin Board, although we have no agreements or understandings with any market maker to do so. Q: What Are The Tax Consequences To Me Of The Spin-Off? A: We do not believe that the distribution will qualify as a tax-free spin-off under U.S. tax laws. Consequently, the total value of the distribution, as well as your initial tax basis in our shares, will be determined by the fair market value of our common shares at the time of the spin-off. A portion of this distribution will be taxable to you as a dividend and the remainder will be a tax-free reduction in your basis in your Fincor shares. Q: What Do I Have To Do To Receive My Forever Valuable Shares? A: No action by you is required. You do not need to pay any money or surrender your Fincor common shares to receive our common shares. We will mail your Forever Valuable shares to your record address as of the record date. About this Prospectus You should rely only on the information contained in this prospectus. We have not, and Fincor has not, authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it.
